
	

113 HR 5491 IH: United States-Caribbean Partnership Act of 2014
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5491
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Engel introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To establish United States embassies with consular services in the five countries in the Caribbean
			 with which the United States has diplomatic relations but no permanent
			 diplomatic presence: Antigua and Barbuda, Dominica, St. Kitts and Nevis,
			 St. Lucia, and St. Vincent and the Grenadines.
	
	
		1.Short titleThis Act may be cited as the United States-Caribbean Partnership Act of 2014.
		2.DefinitionIn this Act, the term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on
			 Foreign Relations of the Senate.
		3.FindingsCongress finds the following:
			(1)While often overlooked, the countries of the Caribbean are important United States partners.
			(2)United States-Caribbean cooperation on commerce, security, and energy must be deepened.
			(3)The countries of the Caribbean are key voting members of the Organization of American States.
			(4)There are five countries in the Caribbean with which the United States has diplomatic relations,
			 but within which the United States does not have a permanent diplomatic
			 presence. Those countries are Antigua and Barbuda, Dominica, St. Kitts and
			 Nevis, St. Lucia, and St. Vincent and the Grenadines.
			(5)Diplomatic relations with these five countries are conducted through the United States Embassy in
			 Bridgetown, Barbados.
			(6)Due to the lack of presence of United States diplomats in these five countries, citizens of these
			 five countries are required to travel to Barbados for all consular
			 services.
			(7)Due to the lack of presence of United States diplomats in these five countries, in order to meet
			 with local officials, civil society representatives, private sector
			 leaders, United States citizens or others, embassy officials must fly from
			 Barbados to these countries on what are often expensive, sometimes
			 infrequent flights and remain overnight in what are often expensive hotel
			 rooms.
			(8)Due to the lack of presence of United States diplomats in these five countries, United States
			 citizens living in and visiting these five countries do not have full
			 consular services, and in the event of a consular emergency, air traffic
			 could be shut off to any of these islands, in effect stranding United
			 States citizens without full in-country consular services.
			(9)Due to the lack of presence of United States diplomats in these five countries, key events,
			 meetings, ceremonies, and other opportunities are often not attended by
			 United States officials as they are in other countries where there is a
			 permanent diplomatic presence.
			(10)Due to the lack of presence of United States diplomats in these five countries, it is more
			 difficult for United States diplomats to establish close working
			 relationships with local officials, civil society representatives, and
			 others.
			(11)Due to the lack of presence of United States diplomats in these five countries, United States
			 official diplomatic interaction with these countries, including delivery
			 of demarches and other diplomatic messages, which the Secretary of State
			 sometimes requires embassy officials to personally deliver, particularly
			 if of a confidential nature, is often relegated to telephone, facsimile,
			 or email, dramatically reducing the ability of the United States to engage
			 host governments in substantive dialogue.
			(12)Due to the lack of presence of United States diplomats in these five countries, it is more
			 difficult for the United States to conduct public diplomacy in these five
			 countries.
			4.Establishment of United States embassies with consular services in Antigua and Barbuda, Dominica,
			 St. Kitts and Nevis, St. Lucia, and St. Vincent and the GrenadinesNot later than five years after the date of the enactment of this Act, the Secretary of State shall
			 establish United States embassies with consular services in Antigua and
			 Barbuda, Dominica, St. Kitts and Nevis, St. Lucia, and St. Vincent and the
			 Grenadines to—
			(1)provide consular services to citizens of these countries and United States citizens living in or
			 traveling to these countries; and
			(2)engage in direct diplomacy with appropriate government counterparts in these countries.
			5.ReportNot later than one year after the date of the enactment of this Act and annually thereafter until
			 the requirements under section 4 have been satisfied, the Secretary of
			 State shall submit to the appropriate congressional committees a report on
			 the progress made toward carrying out such section.
		6.Exception for delayThe Secretary of State may delay for up to one year the carrying out of section 4 if the Secretary
			 determines that more time is needed to carry out such section and submits
			 to the appropriate congressional committees a report explaining the reason
			 for such delay.
		7.Limitation on additional fundingTo carry out this Act, the Secretary of State may use only amounts that are available from the
			 Embassy Security, Construction, and Maintenance account and the Diplomatic
			 and Consular Programs account of the Department of State for such purpose.
		
